UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

GILBERT O’NEIL CIVIL ACTION
VERSUS
MAJ, SHANNON LESSARD, ET AL. NO: 16-CV-00440-BAJ-RLB

RULING AND ORDER

Before the Court is Defendants’ Motion for New Trial and/or Motion to
Alter or Amend Judgement (Doc. 69). In addition, for the first time, post-trial, in
their Amended Motion for New Trial and/or Alter Judgement (Doc. 78),
Defendants argue that the Court did not have jurisdiction to hear this matter, based
on the Supreme Court’s ruling in Heck v. Humphrey, 512 U.S. 477 (1994). For the

reasons stated below, the court DENIES Defendants’ motions.

I. FACTUAL BACKGROUND

This matter arises from an attack which occurred on or about January 8, 2016
at the Elayn Hunt Correctional Center (“HHCC’). (Doc. 1). Gilbert O’Neil (“Plaintiff”)
alleged that an employee of the EHCC attempted to strike him, after which Plaintiff
retaliated. Ud. at {| 6). Plaintiff claimed that he was eventually brought to an x-ray
reom and was restrained, at which point Major Shannon Lessard and an unnamed
cadet began to beat Plaintiff. Ud. at § 9, 11). Plaintiff alleged that Lieutenant Jarrod

Verrett and Master Sargent Eric Lane entered the room and joined in the attack. (Id.

1
at { 12). Plaintiff claimed that Lane and Verret continued beating him while he was

restrained and being transported back to his cell. Ud. at 16).

Plaintiff alleged that as a result of the attacks, he was unable to walk for three
weeks, and had injuries to his head, arm, left elbow, lower back, left hip, and left leg.
(Id. at J 20). Plaintiff further alleged that Lessard did not have her body camera at
the time of the incident and no photographs of his injuries were taken. (fd. at 4 21,
23). Plaintiff argued that the force used against him was unreasonable, that
Defendants had treated other inmates similarly, and that the internal policies of the

HHCC were violated by the attack. (Id. at [{ 25; 26; 30).

A trial in this matter was commenced on August 21, 2018 (Doc. 66) and the

jury returned a verdict form finding that:

1. It was more hkely than not that Defendants used excessive force against
Plaintiff.

2. It was more likely than not that Plaintiff suffered harm as a result of

Defendants’ use of force.

Defendants were not entitled to Qualified Immunity.

4. Plaintiff was owed Compensatory Damages resulting from Defendants’

use of force.

Plaintiff was entitled to $50,000.00 in Compensatory Damages.

6. It was more likely than not that Defendants acted with reckless
indifference to Plaintiffs safety.

7. Lessard was assessed $7,500.00 in Punitive Damages, Verrett was
assessed $5,000.00 in Punitive Damages, and Lane was assessed
$5,000.00 in Punitive Damages.

&

on

(d.). Defendants now move for an Order setting aside the verdict and judgment
pursuant to Rule 59(a)(1)(A) and Rule 59(e) of the Federal Rules of Civil Procedure
(Doc. 69). Defendants argue for the first time that the Supreme Court’s decision in

Heck v. Humphrey, 512 U.S. 477 (1994) deprived this Court of jurisdiction over the

2
claims and that the matter should be dismissed. They argue that because Plaintiff
was subjected to prison disciplinary precedures as a result of the incident, he was

barred from making a civil claim against Defendants based on the Heck doctrine.

II. LEGAL STANDARD

Federal Rule of Civil Procedure 59(a)(1)(A) provides that the Court “may, on
motion, grant a new trial on all or some of the issues — and to any party —... after a
jury trial, for any reason for which a new trial has heretofore been granted in an
action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). “The decision to grant or
deny a motion for new trial is within the sound discretion of the trial court...” Pryor

v. Trane Co., 138 F.3d 1024, 1026 (5th Cir. 1998).

Regarding a motion to alter or amend a judgment “such a motion is not the
proper vehicle for rehashing evidence, legal theories, or arguments that could have
been offered or raised before the entry of judgment.” Simon v. United States, 891 F.2d
1154, 1159 (5th Cir.1990). Rather, Rule 59(e) “serve[s] the narrow purpose of allowing
a party to correct manifest errors of law or fact or to present newly discovered
evidence.” Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (6th Cir.1989) Gnternal
quotations omitted). Reconsideration of a judgment after its entry is an extraordinary
remedy that should be used sparingly. Clancy v. Employers Health Ins. Co., 101

F .Supp.2d 463, 465 (E.D.La,2000).

When reviewing the award of punitive damages, a court must consider that the

Constitution imposes a substantive limit on the amount of punitive damages awards.
Honda Motor Co. v. Obergh, 512 U.S. 415, 420 (1994). A court may alter a damage
award upon a clear showing of excessiveness or upon a showing that the jury was
influenced by passion or prejudice to assess an unduly high penalty. Filand v.
Westinghouse Electric Corp., 58 F.8d 176, 188 (6% Cir. 1995). The United States
Supreme Court has set forth three factors that must be examined when considering
punitive damages:

1.) The degree of reprehensibility of the defendant’s conduct;

2.) The disparity between the harm suffered, and the punitive damages

awarded; and
3.) The possible criminal and civil sanctions for comparable misconduct.

Williams v. Kaufman County, 352 F.3d 994, 1016 (5th Cir. 2003) (citing BMW of N.

Am., v. Gore, 517 U.S. 559, 575 (1996)).

TIT. ARGUMENTS AND DISCUSSION

A. Request for a New Trial or Reduction in Verdict Amount Based on
Excessive Punitive Damages

In seeking a reduction of punitive damages or an order setting a new trial,
Defendants assert that the compensatory and punitive damages were the result of
bias, passion, or prejudice, causing such fines to be grossly excessive. (Doc. 69-1).
Defendants analyze the request for a new trial or an alteration of the verdict under
the Willams standard. 517 U.S. 559, 575. Defendants also argue that the awards
granted by the jury in this matter are de facto excessive, given what they claim was

Plaintiffs lack of proof presented at trial.
i. Reprehensibility

Concerning the reprehensibility of Defendants’ actions, Defendants argue that
the record did not support a finding that Defendants acted with “reckless
indifference” and that Defendants “were simply doing their duty as correctional
officers, and using proportional and reasonable force, as per policy, to maintain the
safety and security of the options when the plaintiff was acting recalcitrant and
refusing to obey prison rules...” (Doc. 69-1 at p. 5). Defendants further argue that
Plaintiffs testimony was uncorroborated by any other witnesses. Further,
Defendants claim that Plaintiff was unable to present any evidence to establish any
lasting physical harm from the events alleged to have taken place. Therefore,
Defendants argue that their actions were not reprehensible and that the punitive

damages awards were excessive.

The Court disagrees. The jury heard testimony from multiple parties and
concluded that, despite Defendants’ arguments to the contrary, Defendants’ actions
were indeed reprehensible enough to warrant punitive damages. Plaintiff provided
testimony and video evidence showing that Plaintiff was screaming in pain, and
crying profusely. The Court finds that the jury had ample evidence to reasonably
determine that Defendants’ actions were reprehensible, and to assess punitive

damages.
it. Relationship to Harm Suffered

Next, the Court must compare the amount of punitive damages assessed
against Defendants to the harm suffered by Plaintiff. Williams, 517 U.S. 559, 575.
Defendants allege that Plaintiff suffered “absolutely no injury” due to Defendants’
conduct.! (Dec. 69-1 at p. 7). Defendants further argue that their actions were taken
in good faith and were not shocking, “even in the slightest sense.” (7d.). For the
reasons stated in the proceeding section of this ruling, the Court disagrees, and finds
that the jury had ample reason to find that Plaintiff suffered harm. Also, the jury
could and did find, based on the evidence at trial, that Defendants’ actions were
directly related to the harm suffered by Plaintiff, and that such conduct was shocking

to the point of justifying the punitive damages awarded.

tbl, Relationship to Possible Criminal Sanctions

Finally, the Court must compare the alleged conduct of Defendants to similar
criminal and civil violations, and to examine the relevant monetary penalties therein.
Willams, 517 U.S. 559, 575. Defendants allege that video evidence of Plaintiff being
carried by his arms and legs by Defendants is akin to simple battery or simple assault
in the criminal context. Ud. at pp. 7-8). Defendants argue that the associated fines
for these criminal offenses is far less than the damages awarded by the jury, and

therefore, the jury’s penalties were excessive.

 

1 The Court notes that on page six of Defendants’ motion, Defendants allege that Plaintiff “received
proper medical evaluations and treatment,” which the Court interprets as an admission that there
was at least. some injury that required treatment.

6
The Court disagrees. Defendants severely misunderstand the applicability of
State law limitations on recovery for criminal acts to the assessment of punitive
damages for an 8th Amendment violation in a federal civil case. To limit punitive
damages to the maximum recovery available for related criminal acts would
completely obviate the purpose of having a separate civil court proceeding, complete

with separate rules for the calculation of damages.

The Court recognizes that the maximum penalty for a criminal act can provide
guidance as to the appropriate punitive damages. In BMW of N. Am., Inc. v. Gore,
517 U.S. 559, 588 (1996), the Supreme Court opmed that in a eivil case penalties
related to analogous criminal acts can provide guidance on whether punitive awards
were excessive. Citing its ruling in Pac. Mut. Life Ins. Co. v. Haship, 499 U.S. 1, 23
(1991), the Gere Court acknowledged, however, that the risk of imprisonment in the
criminal context but not in civil cases presents a completely different consequence

that limits the usefulness of comparing civil penalties and criminal sanctions.

In the instant matter, Defendants’ attempt to compare a civil violation with
the corresponding criminal penalties lacks persuasion. When all relevant factors are
considered, the Court finds that there was ample evidence for the jury to find that
the harm inflicted on Plaintiff justified the punitive damages awarded. Thus,
Defendants’ request for an altered verdict or new trial based on excessive awards of

punitive damages is DENIED.
B. Request for a New Trial or Reduction in Verdict Amount Based on
Excessive Compensatory Damages

As a threshold matter, the Court finds that Defendants’ motion does not meet
the standard required by Simon v. United States, 891 F.2d 1154, 1159 (5th Civ.1990),
which provides that a motion to alter or amend a judgment “is not the proper vehicle
for rehashing evidence, legal theories, or arguments that could have been offered or
raised before the entry of judgment.” The jury’s award is not to be disturbed unless
it is so large as to “shock the judicial conscience” or indicates “bias, passion, prejudice,
corruption, or other improper motive” on the part of the jury. Morgan v. Commercial
Union Assurance Cos., 606 F.2d 554, 556 (5th Cir. 1979). See also King v. Ford Motor

Co., 597 F.2d 436, 445 (6th Cir. 1979).

The Court finds that Defendants’ arguments are merely the same arguments
made at trial, which the jury considered when it rendered its verdict. To the extent
that Defendants argue that the jury acted unreasonably in light of the evidence
presented, the Court finds no evidence on this record to support this assertion. Thus,
Defendant's request for an alteration of the final judgment based on an excessive

compensatory damages award is DENIED.
C. Heck Doctrine

Defendants also suggest that this Court is obligated to apply the rule in Heck
v. Humphrey, 512 U.S. 477 (1994) to the instant matter and find that the Court did
not have jurisdiction to hear this case.2 (Doc. 78-1 at pp. 18-14). The rule in Heck
provides that to recover damages for an allegedly unconstitutional conviction or
imprisonment, a § 1983 plaintiff must prove that the underlying conviction or
sentence has been nullified. Heck, 512 U.S. 477. The Heck Court was primarily
concerned with preventing collateral attacks on criminal proceedings through civil
judgments. Id. Heck has been expanded to encompass prison disciplinary

proceedings. Edwards, 520 U.S. at 646—48.

The Fifth Circuit has alse found that the decision to impose prison disciplinary
procedures against a prisoner for a violation of prison rules can be severable from a
separate lawsuit challenging the specific force used on the prisoner in response to the
violation. In Bourne v. Gunnels, No. 17-20418, 2019 WL 1613537, at *4 (5th Cir. Apr.
16, 2019), the Fifth Circuit found that Heck is not a total bar to § 1983 claims against
prison officials, even when good time was lost. The Fifth Circuit found that allowing
a plaintiffs excessive force claim to proceed does not always call into question the
validity of a prisoner's underlying conviction for armed robbery, or the discipline a
prisoner receives for “creating a disturbance” by tampering with his cell’s locking

mechanism. /d. Because no underlying disciplinary procedure was implicated by the

 

2 The State neglected to explain why it failed to raise this defense until after the jury returned its
verdict.
plaintiffs excessive force claim in Bourne, the Fifth Circuit reversed the District
Court's application of Heck. Id.

The situation presented in the instant matter is similar to the one in Bourne.
Plaintiff, in bringing § 1983 claims against prison officials for unlawful use of force,
does not argue that the resulting loss of “good time” was improper, and is in no way
challenging that aspect of the incident. In this matter, Plaintiff admitted to
attempting to strike Msgt. Lewis, which is a violation of prison rules.3 Plaintiff

alleges he was restrained and compliant when he was beaten in the X-ray room.

Part of the Heck analysis requires a court to determine if the prison discipline
was justified. The standard of proof required for the revocation of good time credit is
exceptionally low. The Supreme Court has determined that to meet Constitutional
standards, “some evidence” must be offered, even if it might be characterized as
“meager.” Superintendent v. Hill, 472 U.S. 445, 454 (1985). Therefore, in light of this
exceedingly low evidentiary standard, allegations that a prisoner “did nothing wrong”
are fatal to a prisoner’s § 1983 claims because in such a circumstance no adverse
prison disciplinary action would be justified. A finding that no discipline was justified
is by default a collateral attack on the disciplinary procedure levied against the

prisoner, a situation the Heck Court sought to prevent.

Defendants make a great deal out of the fact that Defendant at one point

claimed that he was not resisting the officers, and was beaten still. However, based

 

3 Plaintiff also lost good time credits for violations of two prison rules: four counts of violating Rule 3:
Defiance, and one count of violating Rule 21K: Aggravated Sex Offense, which resulted in the
revocation of good time. (Doc. 78-1 at p. 15).

LO
on the allegations made by Defendants concerning Plaintiffs behavior prior to, and
during, the subject incident, the Court finds that Defendants have met the low
evidentiary burden set forth in Hill to establish that Defendant deserved to have his
good time credits revoked. However, in this case, as in Bourne, the civil rights
violation is severable from the prison administrative proceeding that resulted in the

revocation of Plaintiff's good time credit.

The use of force should not be conflated with the severity of the force. The use
of force is sometimes necessary and proper to maintain the safety and security of
inmates and prison officials. It does not follow, however, that al/ use of force applied
to an inmate by a prison official is automatically immune from scrutiny under § 1983
if a disciplinary action was instituted by the prison. In fact, the Fifth Circuit has
acknowledged the fact-intensive nature of the Heck analysis, stating:

Although the Heck principle applies to § 1983 excessive force claims, the

determination of whether such claims are barred is analytical and fact-

intensive, requiring us to focus on whether success on the excessive force

claim requires negation of an element of the criminal offense or proof of

a fact that is inherently inconsistent with one underlying the criminal
conviction. Bush v. Strain, 513 F.8d 492, 497 (th Cir, 2008).

In the instant matter, after having heard all relevant testimony and evidence,
including evidence that Plaintiff struck Mset. Adams and was generally
uncooperative, the jury found that the level of force inflicted by the officers was
excessive, given the circumstances. Theoretically, a court could find that the
revocation of good time was justified by “some evidence,” however meager, and in the
same incident, a court could nonetheless find that officers violated a prisoner’s civil
rights by using excessive force in response to such incident. The two acts may be both

11
related, yet disparate due to the application of two different standards of proof. Here,
Plaintiff has not directly or indirectly challenged the revocation of his good time

credit.

If taken to its logical conclusion, a rule that the revocation of good time credit
serves to completely bar civil recovery on claims of excessive force risks producing
absurd results. By this logic, a prisoner can be beaten to the point of disfigurement
and permanent disability with no civil consequence, so long as the underlying
revocation of good time credit meets the extremely low standard of “some meager
evidence in the record.” Such an absurd result is unsupported by the holdings in both

Heck and Adwards.

IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendants’ Motion for New Trial and/or Motion

to Alter or Amend Judgement (Doc. 69) is DENIED.

12
IT IS FURTHER ORDERED that Defendants’ Amended Motion for New
Trial and/or Alter Judgement (Doc. 78), which raised additional arguments based

on Heck v. Humphrey, 512 U.S. 477 (1994), is DENIED.

Baton Rouge, Louisiana, this | — day of August, 2019.

Aa
JUDGE BRIANA4JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

13
